Citation Nr: 1615306	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 (West 2014) for additional disability of the right arm due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2012, the Board remanded the Veteran's claim to afford the Veteran a Board hearing.  The Veteran was scheduled for a hearing, but in an April 2014 filing requested that the hearing be canceled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the issue, so that the Veteran is afforded every possible consideration.  

The Veteran contends that he injured his arm in August 2005 and went to the VA for treatment.  The Veteran contends the VA was negligent in not providing appropriate treatment at the time he first sought care, including not providing an MRI or timely scheduling him for an orthopedic consultation.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and, in relevant part, was caused by medical care furnished to the Veteran by the VA.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of the fault on the part of the VA, or an event not reasonably foreseeable.  

The present case, however, concerns a claim of a failure to treat or diagnose a disability.  The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries." Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation-the failure to diagnose--resulted in additional disability or death." Roberson, 22 Vet. App. at 364-65. 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151  for failure to diagnose the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered. Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (stating that the Board is bound by precedent opinions of the VA's General Counsel).

VA records indicate that the Veteran was seen on August 15, 2005 with a complaint of right arm pain he reported began after lifting heavy objects.  An x-ray showed no acute fracture or dislocation.  He was diagnosed with muscle strain.  The Veteran returned on August 30, 2005 stating that the Etodolac prescribed at his urgent care visit did little and his arm remained tender.  The physician assistant performed a physical examination and found tenderness to palpation but no signs of actual muscle or tendon deformity.  The Veteran was prescribed Vicodin and a physical therapy consult requested.  The physicians assistant stated that he told the Veteran that he doubted there was a complete tear or rupture of the muscle or tendon due to good range of motion.  The Veteran was diagnosed with arm pain secondary to biceps tendon injury.

VA records associated with his file indicate that the Veteran was next seen on January 23, 2006, at which time he reported that he continued to have chronic pain in his right bicep and elbow and some deformity of the muscle.  Records indicate he was seen again on  May 3, 2006, continuing to complain of right arm pain.  The Veteran reported he had been seen by orthopedics who told him he most likely did have a tear but it was too late to repair.  He was noted to have chronic right arm pain secondary to partial biceps muscle rupture.

The Veteran has indicated the orthopedic consultation occurred on February 14, 2006; however, medical records of that appointment have not been associated with the Veteran's claims file.  The Veteran has also referenced a neurology consultation two months after his original injury at which he met with an orthopedic surgeon.  No records of a neurology consultation during that time period have been associated with the Veteran's claims file.

On remand, all of the Veteran's VA treatment records relating to treatment of his right arm, including the reported February 2006 orthopedic consultation and any neurology consultation, and all treatment records since April 2007 should be associated with the Veteran's claims file.  The Veteran has indicated that he has received treatment for his right arm injury since 2006 at the VA Community Based Outpatient Clinic in Pontiac, Michigan.

The Veteran has also reported that he is in receipt of Social Security disability benefits.  Therefore, those records should also be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all of the Veteran's VA treatment records relating to treatment of his right arm, including the reported February 2006 orthopedic consultation and any neurology consultation, and all treatment records since April 2007.

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Obtain an opinion from an appropriate VA medical professional who does not work at the Detroit VA facility. The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner must address the following questions:

 (a) Whether there was any failure to timely diagnose and properly treat the right arm in August 2005?

 (b) If so, would a physician exercising the degree of skill and care ordinarily required have diagnosed the condition and rendered treatment?

 (c) Whether additional disability was proximately caused by the treatment rendered in August 2005?

(d) if there is additional disability, whether this additional disability could have been avoided had proper diagnosis and treatment been rendered?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




